                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


KATHY LaFONDA KELLEY,

               Plaintiff,

v.                                                          Case No. 1:18-CV-401

                                                            Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                           OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied her claim for disability insurance benefits (DIB) and supplemental security income (SSI).

               Plaintiff alleged a disability onset date of June 1, 2013. PageID.307. Plaintiff

identified her disabling conditions as depression, anxiety, chronic edema, sleep apnea, high blood

pressure (HBP), chronic arthritis, and congested [sic] heart failure. PageID.312. Prior to applying

for DIB and SSI, plaintiff completed the 12th grade and worked as a customer service

representative and sales clerk. PageID.92, 314. An administrative law judge (ALJ) reviewed

plaintiff’s claim de novo and entered a written decision denying benefits on July 26, 2017.

PageID.79-94. This decision, which was later approved by the Appeals Council, has become the

final decision of the Commissioner and is now before the Court for review.




                                                1
               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §§ 404.1505 and 416.905; Abbott v. Sullivan, 905




                                                 2
F.2d 918, 923 (6th Cir. 1990). In applying the above standard, the Commissioner has developed

a five-step analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               “The federal court’s standard of review for SSI cases mirrors the standard applied

in social security disability cases.” D’Angelo v. Commissioner of Social Security, 475 F. Supp. 2d

716, 719 (W.D. Mich. 2007). “The proper inquiry in an application for SSI benefits is whether the

plaintiff was disabled on or after her application date.” Casey v. Secretary of Health and Human

Services, 987 F.2d 1230, 1233 (6th Cir. 1993).

                                                 3
                  II.      ALJ’s DECISION

                  Plaintiff’s claim failed at the fifth step. At the first step, the ALJ found that plaintiff

had not engaged in substantial gainful activity since the alleged onset date of June 1, 2013, and

that she meets the insured status of the Social Security Act through December 31, 2019.

PageID.81. At the second step, the ALJ found that plaintiff had severe impairments of: chronic

bilateral lower extremity edema; hypertension with chronic diastolic heart failure; obstructive

sleep apnea; obesity, status post gastric sleeve bypass1; degenerative disc disease of the cervical

spine; osteoarthritis of bilateral knees with plantar fasciitis; asthma; history of interstitial cystitis

with overactive bladder; major depressive disorder; and generalized anxiety disorder. PageID.82.

At the third step, the ALJ found that plaintiff did not have an impairment or combination of

impairments that met or equaled the requirements of the Listing of Impairments in 20 C.F.R. Pt.

404, Subpt. P, App. 1. PageID.82.

                  The ALJ decided at the fourth step that:

                 After careful consideration of the entire record, the undersigned finds that
         the claimant has the residual functional capacity to perform light work as defined
         in 20 CFR 404.1567(b) and 416.967(b) with the following limitations: occasional
         climbing stairs, crouching, crawling, kneeling, stooping/bending; avoid workplace
         hazards such as dangerous, moving machinery and unprotected heights, such that
         the claimant is not able to climb ladders, ropes, or scaffolds; avoid continuous
         exposure to pulmonary irritants; capable of low stress work, which is work that is
         self-paced and not at a production rate and which is not in team/tandem with
         coworkers; occasional contact with supervisors, coworkers, and the general public;
         and capable of simple, routine, repetitive work that does not involve complex
         decision-making.

PageID.85. The ALJ also found that plaintiff was unable to perform any past relevant work.

PageID.92.




1
  The ALJ’s decision contains a scrivener’s error, referring to “obesity, status post gastric sleep bypass.” PageID.82
(emphasis added).

                                                          4
                At the fifth step, the ALJ found that plaintiff could perform a significant number of

unskilled jobs at the light exertional level. PageID.92-93. Specifically, the ALJ found that plaintiff

could perform the requirements of light, unskilled work in the national economy such as

administrative support worker (170,000 jobs) and sorter (74,000 jobs). PageID.92-93.

Accordingly, the ALJ determined that plaintiff has not been under a disability, as defined in the

Social Security Act, from June 1, 2013 (the alleged onset date) through July 26, 2017 (the date of

the decision). PageID.93.

                III.    DISCUSSION

                Plaintiff set forth five issues on appeal:

                A.     The ALJ erroneously failed to give consideration and
                proper weight to plaintiff’s treatment records and her
                testimony.

                Plaintiff sets out a number of claims against the ALJ, e.g., the ALJ ignored or

dismissed portions of the treatment record, the ALJ improperly diminished plaintiff’s credibility,

and the ALJ minimized plaintiff’s medical conditions (including her psychiatric condition, her

chronic edema, arthritis in her knees, her chronic interstitial cystitis, and her chronic heart

condition ). Plaintiff’s Brief (ECF No. 12, PageID.3000-3003).          However, plaintiff does not

develop any argument in detail. Rather, after setting forth a lengthy recitation of plaintiff’s medical

history (PageID.2987-2996), plaintiff presents multiple claims critiquing the ALJ’s handling of

the medical evidence and her credibility. In essence, plaintiff is asking this Court to perform a de

novo review of the case. This Court does not review the evidence de novo, make credibility

determinations or weigh the evidence. Brainard, 889 F.2d at 681. Accordingly, plaintiff’s claim

of error is denied.




                                                   5
               B.      The ALJ erroneously failed to make findings concerning
               the effect of plaintiff’s obesity on her severe impairments.

               Plaintiff contends that the ALJ failed to determine the impact of her obesity on her

other impairments, including edema, arthritic knees, and chronic heart failure. PageID.3003.

Although the agency deleted obesity from the Listing of Impairments in 20 C.F.R., subpart P,

Appendix 1, the Commissioner views obesity as a medically determinable impairment that can be

considered when evaluating a claimant’s disability. In this regard, SSR 02-1p (“Evaluation of

Obesity”) provides in pertinent part:

       [Even] though we deleted listing 9.09, we made some changes to the listings to
       ensure that obesity is still addressed in our listings. In the final rule, we added
       paragraphs to the prefaces of the musculoskeletal, respiratory, and cardiovascular
       body system listings that provide guidance about the potential effects obesity has
       in causing or contributing to impairments in those body systems. See listings
       sections 1.00Q, 3.00I, and 4.00F. The paragraphs state that we consider obesity to
       be a medically determinable impairment and remind adjudicators to consider its
       effects when evaluating disability. The provisions also remind adjudicators that the
       combined effects of obesity with other impairments can be greater than the effects
       of each of the impairments considered separately. They also instruct adjudicators
       to consider the effects of obesity not only under the listings but also when assessing
       a claim at other steps of the sequential evaluation process, including when assessing
       an individual's residual functional capacity.

SSR 02-01p, 2002 WL 34686281 (Sept. 12, 2002). While SSR 02-1p provides guidance for the

ALJ’s in evaluating a claimant’s obesity, it “does not mandate a particular mode of analysis, but

merely directs an ALJ to consider the claimant’s obesity, in combination with other impairments,

at all stages of the sequential evaluation.” Nejat v. Commissioner of Social Security, 359 Fed.

Appx. 574, 577 (6th Cir. 2009).

               Here, the ALJ found that plaintiff had a severe impairment of obesity. PageID.82.

Contrary to plaintiff’s contention, the ALJ addressed the impact of obesity on her other

impairments. As an initial matter, the ALJ stated that “[a]s required by SSR 96-8p, the residual

                                                 6
functional capacity has been assessed based on all the evidence with consideration of the

limitations and restrictions imposed by the combined effects of all the claimant’s medically

determinable impairments.” PageID.85 (emphasis added).

               In addition, the ALJ addressed the impact of plaintiff’s obesity throughout her

evaluation of the medical evidence as demonstrated by the following excerpts from the decision:

on October 6, 2014, plaintiff’s treating physician, Dr. Kakarala, “noted that the claimant’s

pulmonary function studies were reduced due to obesity and not pulmonary dysfunction”

(PageID.83); “on June 20, 2016, the treating cardiologist noted that the claimant’s edema in the

lower extremities was secondary to obesity and not venous insufficiency” (PageID.83); the ALJ

explained that “[t]he claimant’s obesity, hypothyroidism, hyperandrogenism, and history of

interstitial cystitis are not evaluated under any specific section in the Listing of Impairments, but

are considered when assessing the claimant’s residual functional capacity” (PageID.83); “the

claimant’s lower extremity edema appears to be secondary to the claimant’s obesity and not due

to cardiac issues” (PageID.87); “Dr. Formolo [plaintiff’s cardiologist] noted that the claimant’s

lower extremity edema was secondary to obesity and that the claimant’s chest pain was not cardiac

or anginal” (PageID.87); “[o]n April 25, 2016, the claimant underwent gastric sleeve surgery due

to her obesity” (PageID.88); on May 16, 2016, the treating cardiologist encouraged plaintiff to

exercise and diet (PageID.88); on June 20, 2016, the treating cardiologist noted that plaintiff’s

lower extremity edema was secondary to obesity and not venous insufficiency (PageID.88); the

ALJ found that “the claimant’s cardiac workup has been relatively unremarkable and the

claimant’s lower extremity edema is secondary to her obesity” (PageID.88); and, the ALJ found

that, “[T]hroughout the medical evidence, none of the evaluating physicians have indicated that

the claimant has difficulty walking or standing. Moreover, in June 2016, the treating cardiologist



                                                 7
noted that the claimant did not have leg pain while walking and encouraged the claimant to diet

and exercise.” (PageID.89).

               Finally, the ALJ observed that “[i]n March 2015, Dr. Abbasi, a state disability

physician, concluded that plaintiff could perform light work with limitations of standing/walking

for 2 of 8 hours, occasional postural except no climbing ropes/ladders/scaffolds due to obesity,”

that this assessment was given significant weight because it was consistent with the record through

at least March 2015. PageID.91. However, the ALJ also found that “the medical evidence since

the assessment by Dr. Abbasi indicates that the claimant’s lower extremity edema is secondary to

obesity and not cardiac issues,” that in 2016 the treating cardiologist noted that plaintiff had no leg

pain and encouraged plaintiff to exercise and diet, and that “[t]herefore, the assessment by Dr.

Abbasi [in 2015] of standing and walking for only 2 of 8 hours is not fully corroborated by the

more recent medical evidence.” PageID.91. Contrary to plaintiff’s contention, the ALJ considered

the impact plaintiff’s obesity on her other impairments. Accordingly, this claim of error is denied.

               C.     The residual functional capacity assessment (RFC)
               provided by the ALJ concerning plaintiff’s ability to stand and
               walk is not supported by substantial evidence.

               Plaintiff contends that in rendering her RFC evaluation, “the ALJ provided no

limitation for standing or walking.” PageID.3003. Plaintiff also states that in March 2015 “a state

disability physician” concluded that plaintiff could perform light work with the limitation of

standing and walking for no more than two hours in an eight-hour workday. PageID.3004.

Plaintiff cites no legal authority in support of her claim and does not otherwise develop this

argument.    RFC is a medical assessment of what an individual can do in a work setting in spite

of functional limitations and environmental restrictions imposed by all of his medically

determinable impairments. 20 C.F.R. § 404.1545. It is defined as “the maximum degree to which



                                                  8
the individual retains the capacity for sustained performance of the physical-mental requirements

of jobs.” 20 C.F.R. Part 404, Subpt. P, App. 2, § 200.00(c).

               As discussed, the ALJ found that Dr. Abbasi’s standing and walking limitations

were not fully corroborated by the more recent medical evidence, and the ALJ’s RFC

determination did not limit plaintiff’s standing or walking.            However, the ALJ’s RFC

determination did limit plaintiff’s use of her legs and knees by restricting her to “occasional

climbing stairs, crouching, crawling, kneeling, stooping/bending; avoid workplace hazards such

as dangerous, moving machinery and unprotected heights, such that the claimant is not able to

climb ladders, ropes, or scaffolds.” PageID.85. At Step 5, the ALJ found that plaintiff could not

perform her past relevant work, PageID.92, but that she could perform occupations such as

administrative support worker (170,000 jobs) and sorter (74,000 jobs), PageID.93. While the ALJ

did not find that plaintiff required a sit/stand option at work, she explicitly stated that “[t]he

vocational expert [VE] confirmed that these [244,000 jobs] can be performed either seated or

standing.” PageID.93. See PageID.146-147 (VE testified that “the administrative support positions

allow for an individual to sit or stand as needed” and that “[s]orters that are basically seated number

approximately 74,000 nationally”). In short, the ALJ’s RFC restricted plaintiff’s use of her knees

and legs, and the identified jobs met not only the requirements of plaintiff’s RFC, but also provided

a sit/stand option. Accordingly, plaintiff’s claim of error will be denied.

               D.     The ALJ erroneously failed to consider the vocational
               expert’s (VE’s) testimony regarding plaintiff’s limitations.

               According to plaintiff, her interstitial cystitis causes her to urinate frequently and

be off task during the day (PageID.114), and her chronic edema requires plaintiff to elevate her

legs frequently during the day (PageID.117). Plaintiff contends that the ALJ erred because he

failed to consider the VE’s testimony (1) that if a hypothetical individual needed a 15 minute break

                                                  9
every hour, the need for such a break would be work preclusive, and, (2) that if the individual had

to elevate her legs to waist level during the day, such a requirement would be work preclusive.

PageID.147-148. Plaintiff fails to cite legal authority or present any argument on this claim of

error. “[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived. It is not sufficient for a party to mention a possible argument

in a most skeletal way, leaving the court to . . . put flesh on its bones.” McPherson v. Kelsey, 125

F.3d 989, 995-96 (6th Cir. 1997). Accordingly, the court deems this argument waived.

               E.     The ALJ failed to consider and give proper weight to the
               State of Michigan Disability Determination

               Plaintiff contends that the ALJ erred by failing to consider that she was found

disabled by the State of Michigan in April 2015 and receives Michigan State Disability Assistance.

Plaintiff’s claim is without merit. “[T]he ALJ is not bound by a determination of disability made

by the state of Michigan.” Turcus v. Social Security Administration, 110 Fed. Appx. 630, 632 (6th

Cir. 2004). “[W]hile it is preferable for an ALJ to explain the consideration he or she gave to a

state agency determination, it is not required.” Wright-Wenger v. Commissioner of Social Security,

No. 1:15-cv-753, 2016 WL 3922158 at *7 (W.D. Mich. July 21, 2016). Accordingly, plaintiff’s

claim of error is denied.

               IV.     CONCLUSION

               The    ALJ’s   determination    is    supported     by   substantial   evidence.   The

Commissioner’s decision will be AFFIRMED pursuant to 42 U.S.C. § 405(g). A judgment

consistent with this opinion will be issued forthwith.



Dated: September 30, 2019                                /s/ Ray Kent
                                                         United States Magistrate Judge



                                                10
